NO. 07-01-0198-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   OCTOBER 24, 2001

                          ______________________________


                           FRANCAS M DAVILA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 94-418618; HONORABLE SAM MEDINA, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ON ABATEMENT AND REMAND


       Appellant Francas M. Davila was convicted of the offense of robbery and sentenced

to five years confinement in the Institutional Division of the Department of Criminal Justice,

probated for three years.     On February 1, 2001, the court revoked her community
supervision and sentenced her to four years confinement in the Institutional Division of the

Department of Criminal Justice. Appellant has appealed from that judgment.


       We have received the reporter’s and clerk’s records in this matter. However, we

have not received a brief from appellant, which was due to be filed on August 1, 2001. By

letter dated October 2, 2001, we notified appellant’s attorney of record that neither a brief

nor a motion for extension of time had been filed and that if a satisfactory response was

not received by October 12, 2001, the appeal would be abated to the trial court. We have

received no response to that letter. Therefore, we must abate this appeal to the trial court

for a hearing as provided by Rule of Appellate Procedure 38.8(b)(2). Accordingly, this

appeal is abated and the cause remanded to the 237th District Court of Lubbock County.


       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine:


       1. Whether appellant has abandoned her appeal.

       2. Whether her present appellate attorney will diligently pursue the appeal
       and what steps, if any, should be taken to ensure that diligence.

       3. If it be determined that the present attorney will not diligently pursue the
       appeal, whether appellant is presently indigent, and, if so, whether other
       counsel should be appointed to represent her.

       4. If it be determined that another attorney should be appointed, the name,
       address, and State Bar of Texas identification number of the attorney
       appointed.

       5. If appellant is not indigent and the present attorney will not diligently
       pursue the appeal, what steps need to be taken to ensure that appellant will
       promptly obtain the services of another attorney to pursue the appeal.


                                             2
      6. Whether appellant has been deprived of a diligent appeal by ineffective
      assistance of counsel or for any other reason.

      7. If any other orders are necessary to ensure the proper and timely pursuit
      of appellant’s appeal.


      In support of its determinations, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. The supplemental clerk’s and reporter’s records shall be submitted to

the clerk of this court no later than November 26, 2001.


      It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3